
	
		II
		110th CONGRESS
		2d Session
		S. 3123
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Schumer (for
			 himself, Mrs. McCaskill, and
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To require lobbyists who represent foreign politicians or
		  political parties and foreign entities to register under the Foreign Agents
		  Registration Act of 1938. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Closing the Foreign Lobbying
			 Loophole Act.
		2.Registration
			 requirementSection 3 of the
			 Foreign Agents Registration Act of 1938 (22 U.S.C. 613) is amended by striking
			 subsection (h).
		3.Expansion of
			 lobbying contacts to outside the United StatesSection 1(c)(1)(iv) of the Foreign Agents
			 Registration Act of 1938 (22 U.S.C. 611(c)(1)(iv)) is amended by inserting
			 or outside the United States after within the United
			 States.
		
